Citation Nr: 1455086	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to September 1992 and from January 2009 to November 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran moved during the pendency of his claims, and jurisdiction over the case now resides with the RO in Winston-Salem, North Carolina.


REMAND

Additional development is needed before the Board can reach a decision in this case.

The Veteran seeks service connection for right shoulder and right knee disorders he claims to have incurred during his first period of active duty service.  He claims that he injured his right shoulder when he suffered a fall during his training at jump school at Ft. Benning, Georgia in approximately November 1988.  The Veteran asserts that he injured his right knee at that time and that he also incurred additional right knee injuries during his first period of service.  He claims to have experienced continuing right shoulder and right knee symptoms since his in-service injuries.

The Veteran's service treatment records document treatment for his right knee symptomatology in April 1989 and August 1990, but show no complaints of or treatment for his right shoulder.  However, the Veteran is competent to report that as a result of his military duties he experienced right shoulder symptomatology and that his symptoms have continued following his discharge.  Moreover, the Veteran's service personnel records show that he completed three weeks of airborne school in December 1988.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed right shoulder disorder.  In light of the Veteran's verified participation in airborne school, and his contentions of right shoulder symptoms that have continued since his military service, such is sufficient to trigger the duty on the part of VA to provide an examination as to this service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).  The Veteran must be afforded a VA examination so as to determine the nature and etiology of any disability of his right shoulder.  

Regarding the right knee, the Veteran underwent a VA examination for his claim in January 2012 that revealed a diagnosis of right knee osteoarthritis.  After reviewing the evidence of record, the examiner opined that the right knee disorder was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for this opinion was that right knee disorders were only documented a few times in the Veteran's service treatment records and did not result in a medical discharge.  The examiner also reasoned that there was no documentation of ongoing medical care within five years of the Veteran's separation from the military.  The examiner concluded that the in-service right knee disorders were "most likely to have been resolved self-limited conditions."  Finally, the examiner noted that a May 2011 VA record indicates that the Veteran had only a two to three week history of right knee pain.  

The Board finds several inadequacies in the January 2012 VA opinion for the right knee claim.  First, the examiner's opinion and reasoning do not take into account the Veteran's competent statements of continuing right knee symptoms since service.  Additionally, the examiner did not consider the Veteran's recent October 2014 testimony before the Board during which he explained that he did not seek medical treatment following his first period of active duty, prior to his second period of service, due to a lack of access or knowledge of available care.  Lastly, the examiner did not acknowledge or reconcile a notation in the Veteran's January 2012 VA treatment record indicating that he sought treatment for his right knee in June 2006.

Once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  In light of the inadequacies with the January 2012 VA examination report, the Veteran must be afforded an additional examination to determine whether any diagnosed right knee disorder is related to his military service.   

Finally, the Board finds that additional efforts must be undertaken to obtain the Veteran's outstanding medical records.  During the October 2014 hearing before the Board, the Veteran testified that he underwent treatment and a magnetic resonance imaging (MRI) examination of his right shoulder earlier that month at the Salisbury, North Carolina VA Medical Center.  The records of this most recent treatment and assessment of the right shoulder are pertinent to the claim on appeal but have not yet been obtained.  Therefore, the RO must endeavor to obtain this evidence and associate it with the record.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

The record also indicates that VA records pertinent to the right knee claim are outstanding.  A January 2012 VA record indicates that the Veteran's right knee was evaluated in June 2006.  Currently, the record does not include any VA records documenting the Veteran's medical treatment for his right knee prior to May 2011.  Thus, on remand, the RO should make appropriate efforts to obtain all outstanding VA medical records pertinent to the claims on appeal, to include records of any June 2006 assessments of his right knee.  38 U.S.C.A. § 5103A(c) (West 2002); Bell, 2 Vet. App. 611.

The Veteran testified during the October 2014 hearing before the Board as to his belief that not all of his service treatment records have been obtained.  Specifically, he claims that the records of his medical treatment during his participation at airborne school at Ft. Benning in 1988 are not of record.  The service treatment records currently associated with the claims file does not include records of any medical treatment he may have received during his airborne training.  Given his contentions, the RO should undertake appropriate efforts to obtain any outstanding medical records showing treatment during the Veteran's participation in airborne school in 1988.  

Accordingly, the case is remanded for the following action:

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).  Expedited handling is required.

1.  The RO must undertake appropriate action to obtain any of the Veteran's outstanding in-service medical records showing treatment and evaluations provided during his attendance at airborne school at Ft. Benning, Georgia in 1988. 

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must obtain complete copies of all outstanding VA treatment records pertinent to the claims on appeal, to include records of any evaluations and treatment of the Veteran's right knee in June 2006, and the records of the October 2014 evaluation and treatment of his right shoulder.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After all outstanding records have been associated with the record, the Veteran must be afforded a VA examination by an appropriate to ascertain the nature and etiology of his claimed orthopedic disorders of the right shoulder and right knee.  All tests or studies necessary to make this determination must be ordered.  The evidence of record, to include all electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the file has been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed right shoulder and right knee disorder was incurred in or due to his active duty service, to include documented in-service treatment for right knee symptomatology and any injuries sustained during the Veteran's training at airborne school in 1988.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's VA file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The RO must review any examination report obtained to ensure that it is in complete compliance with the directives of this remand.  The report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  After completion of the above development, and any other development action that is deemed warranted, the RO must readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

